Case 2:19-cv-00442-JNP-CMR Document 43 Filed 09/21/20 PageID.145 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 DALLIN HAWKINS,
                                                       ORDER ADOPTING REPORT AND
                        Plaintiffs,                        RECOMMENDATION
 v.
                                                          Case No. 2:19-CV-442-JNP-CMR
 RIVERTON CITY POLICE DEP’T et al.,
                                                             District Judge Jill N. Parrish
                        Defendants.
                                                        Magistrate Judge Cecilia M. Romero



       Plaintiff Dallin Hawkins brought this pro se action alleging several counts of constitutional

violations under § 1983 arising out of alleged interactions with officers of the Riverton City Police

Department. ECF No. 15. He seeks damages and declaratory relief. Id. at 8. The court referred this

matter to Magistrate Judge Cecilia M. Romero pursuant to 28 U.S.C. § 636(b)(1)(B). ECF No. 6.

On August 5 and August 15, 2019, Plaintiff filed Motions for Service of Process. ECF Nos. 7, 11.

Before the court acted on those motions, Plaintiff then filed a Motion for Default Judgment on

October 11, 2019, see ECF No. 16, and a Motion for Summary Judgment on November 7, 2019,

see ECF Nos. 21, 22.

       On February 19, 2020, Magistrate Judge Romero issued a Report and Recommendation,

recommending that the court deny Plaintiff’s Motion for Default Judgment and Motion for

Summary Judgment because he failed to properly effectuate service of process and otherwise

comply with the District’s Local Civil Rules. ECF No. 31. The court also entered an order granting

Plaintiff’s Motions for Service of Process. ECF No. 32. Plaintiff then filed an objection to the

Report and Recommendation on March 13, 2020. ECF No. 36. Plaintiff does not contest the

recommendation to deny his Motion for Default Judgment, but asks the court to “stay[]” his Motion


                                                 1
Case 2:19-cv-00442-JNP-CMR Document 43 Filed 09/21/20 PageID.146 Page 2 of 3




for Summary Judgment “until the [D]efendants are served [and] have an opportunity to respond.”

Id. at 2. Plaintiff also states that he “would be happy to comply [with the local and federal rules]

[and] resubmit” his Motion for Summary Judgment. Id. Because Plaintiff has properly objected to

Judge Romero’s Report and Recommendation, the court “must determine de novo” whether his

objection has merit. FED R. CIV. P. 72(b)(3).

       Although the court will “construe [Plaintiff’s] pleadings liberally because he is a pro se

litigant, he nevertheless must follow the same rules of procedure that govern other litigants.” Green

v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). This includes the federal rules concerning service

of process. See DiCesare v. Stuart, 12 F.3d 973, 980 (10th Cir. 1993) (“A pro se litigant is still

obligated to follow the requirements of FED. R. CIV. P. 4”). Here, Plaintiff failed to effectuate

service of process before he filed his Motion for Default Judgment and Motion for Summary

Judgment. Therefore, Plaintiff failed to “follow the same rules of procedure that govern other

litigants.” Green, 969 F.2d at 917. The court has subsequently granted Plaintiff’s Motions for

Service of Process. See ECF No. 32. As Judge Romero recommended, “Plaintiff may file a

renewed motion for default judgement or summary judgment that complies with the Local Rules

after proper service has been effectuated and the time for defendant to answer or otherwise respond

has expired.” ECF No. 31 at 2.

                                                ORDER
       For the foregoing reasons, the court hereby OVERRULES Plaintiff’s objection, ECF No.

36, and ADOPTS IN FULL Magistrate Judge Romero’s Report and Recommendation, ECF No.

31. Accordingly, Plaintiff’s Motion for Default Judgment, ECF No. 16, and Motion for Summary

Judgment, ECF No. 21, are denied without prejudice. Plaintiff may refile a motion for summary

judgment as after Defendants are properly served and have an opportunity to answer or otherwise

respond to Plaintiff’s operative Amended Complaint, see ECF No. 15.

                                                  2
Case 2:19-cv-00442-JNP-CMR Document 43 Filed 09/21/20 PageID.147 Page 3 of 3




Signed September 21, 2020

                                   BY THE COURT:




                                   ____________________________
                                   Jill N. Parrish
                                   United States District Court Judge




                                      3
